                                                           Case 2:17-cv-02869-GMN-BNW Document 155 Filed 07/09/21 Page 1 of 4



                                                       1    Vaughn A. Crawford, Esq.
                                                            Nevada Bar No. 7665
                                                       2    Dawn L. Davis, Esq.
                                                            Nevada Bar No. 13329
                                                       3    SNELL & WILMER L.L.P.
                                                            3883 Howard Hughes Parkway, Suite 1100
                                                       4    Las Vegas, NV 89169
                                                            Telephone: (702) 784-5200
                                                       5    Facsimile: (702) 784-5252
                                                            vcrawford@swlaw.com
                                                       6    ddavis@swlaw.com
                                                       7    Michael John Lopes (Pro Hac Vice)
                                                            GORDON & REES
                                                       8    One Battery Park Plaza, 28th Floor
                                                            New York, NY 10004
                                                       9    (212) 453-0752
                                                            mlopes@grsm.com
                                                      10
                                                            Attorneys for Defendants Tristar Products, Inc. and
                                                      11    Zhongshan Jinguang Household Appliance
                                                            Manufacture Co. Ltd.
                                                      12
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13                                UNITED STATES DISTRICT COURT
                    Las Vegas, Nevada 89169
                         LAW OFFICES




                                                                                                DISTRICT OF NEVADA
                          702.784.5200




                                                      14
                               L.L.P.




                                                      15    TAWNDRA L. HEATH, an individual,                  CASE NO. 2:17-cv-02869-GMN-BNW
                                                      16                          Plaintiff,
                                                                                                                  STIPULATED MOTION FOR
                                                      17    vs.                                                   STEPHEN R. ROBINSON TO
                                                                                                                  WITHDRAW AS COUNSEL
                                                      18    TRISTAR       PRODUCTS,       INC.,    a
                                                            Pennsylvania corporation; ZHONGSHAN
                                                      19    JINGUANG HOUSEHOLD APPLIANCE
                                                            MANUFACTURE CO., LTD., a foreign
                                                      20    corporation; DOE Individuals 1 – 10; and
                                                            ROE Corporations 11 – 20;
                                                      21
                                                                                  Defendants.
                                                      22

                                                      23           In accord with LR IA 11-6(b), and stipulation by Plaintiff, Stephen Robinson, Esq.,

                                                      24    Associate General Counsel for Tristar Products, Inc. (“Tristar”), requests that the Court enter an

                                                      25    order permitting Stephen Robinson, Esq. to withdraw as counsel of record for Tristar in this

                                                      26    action. Mr. Robinson’s withdrawal will not result in delay of the trial or any other matter in in

                                                      27    this case as Tristar remains represented by outside counsel Michael J. Lopes, Esq., Vaughn A.

                                                      28    Crawford, Esq. and Dawn L. Davis, Esq.
                                                           Case 2:17-cv-02869-GMN-BNW Document 155 Filed 07/09/21 Page 2 of 4



                                                       1           As Tristar’s Associate General Counsel, Stephen Robinson, Esq. certifies that Tristar is
                                                       2    fully aware and approves of his withdrawal as counsel of record.
                                                       3    Dated: July 9, 2021                           TRISTAR PRODUCTS, INC.
                                                       4
                                                                                                          By: /s/ Stephen R. Robinson____________
                                                       5                                                  Stephen R. Robinson, Esq. (Pro Hac
                                                                                                          Vice)
                                                       6                                                  2620 Westview Drive
                                                                                                          Wyomissing, Pennsylvania 19610
                                                       7                                                  Email: srobinson@tristarproductsinc.com
                                                       8                                                  Associate General Counsel for Tristar Products,
                                                                                                          Inc.
                                                       9

                                                      10    Dated: July 9, 2021                           GORDON REES SCULLY MANSUKHANI
                                                                                                          LLP
                                                      11

                                                      12                                                  By: /s/ Michael J. Lopes_________________
             3883 Howard Hughes Parkway, Suite 1100




                                                                                                          Michael J. Lopes Esq. (Pro Hac Vice)
Snell & Wilmer




                                                      13                                                  1 Battery Park Plaza 28th Floor
                    Las Vegas, Nevada 89169




                                                                                                          New York, New York 10004
                         LAW OFFICES

                          702.784.5200




                                                      14                                                  Email: mlopes@grsm.com
                               L.L.P.




                                                      15                                                  Co-counsel for Defendants
                                                      16
                                                                                                          SNELL & WILMER L.L.P
                                                      17    Dated: July 9, 2021
                                                      18                                                  By: /s/ Dawn L. Davis___________________
                                                                                                          Dawn L. Davis, Esq.
                                                      19                                                  Nevada Bar No. 13329
                                                                                                          3883 Howard Hughes Parkway, Ste 1100
                                                      20                                                  Las Vegas, Nevada 89169
                                                                                                          Email: ddavis@swlaw.com
                                                      21
                                                                                                          Co-counsel for Defendants
                                                      22

                                                      23    Dated: July 9, 2021                           COGBURN LAW OFFICES
                                                      24
                                                                                                          By: /s/ Joseph J. Troiano_________________
                                                      25                                                  Joseph J. Troiano
                                                                                                          Nevada Bar. No. 12505
                                                      26                                                  2580 St. Rose Parkway, Suite 330
                                                                                                          Henderson, Nevada 89074
                                                      27                                                  Email: jtroiano@cogburnlaw.com
                                                      28                                                  Attorneys for Plaintiff
                                                                                                          -2-
                                                           Case 2:17-cv-02869-GMN-BNW Document 155 Filed 07/09/21 Page 3 of 4



                                                       1                                                             IT IS SO ORDERED.
                                                       2

                                                       3
                                                                                              UNITED STATES MAGISTRATE JUDGE
                                                       4

                                                       5
                                                                                                          DATED: July 12, 2021
                                                       6

                                                       7

                                                       8

                                                       9

                                                      10

                                                      11

                                                      12
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169
                         LAW OFFICES

                          702.784.5200




                                                      14
                               L.L.P.




                                                      15

                                                      16

                                                      17

                                                      18

                                                      19

                                                      20

                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                                                               -3-
